   Case: 1:19-cv-00145-DAP Doc #: 622 Filed: 09/23/20 1 of 2. PageID #: 14566




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
 DIGITAL MEDIA SOLUTIONS, LLC,                   )    Case No. 1:19-cv-145
                                                 )
        Plaintiff,                               )    JUDGE DAN AARON POLSTER
                                                 )
        v.                                       )    MAGISTRATE JUDGE
                                                 )    THOMAS M. PARKER
 SOUTH UNIVERSITY                                )
 OF OHIO, LLC, et al.                            )
                                                 )    ORDER
        Defendants.                              )


       On September 22, 2020, interested party, Matthew W. Barnett, filed a motion to intervene

in the captioned case. ECF Doc. 616. Mr. Barnett’s motion to intervene is well-taken and is

hereby GRANTED. The court further orders the following:

       1. Mr. Barnett must serve FSP Pacific Center, LLC, and Mark A. Kompa, Esq. with a
          copy of this order and, if not already served, a copy of Mr. Barnett’s motion for
          contempt and to show cause (ECF Doc. 617);

       2. Mr. Barnett must file a notice of service explaining when and how this order and Mr.
          Barnett’s motion were served on FSP Pacific Center, LLC, and Mark A. Kompa,
          Esq.;

       3. Within 20 days after being served, FSP Pacific Center, LLC, and Mark A. Kompa,
          Esq. must file a response to the motion for contempt and motion to show cause;

       4. Mr. Barnett must file a reply within 10 days after FSP Pacific Center, LLC, and Mark
          A. Kompa, Esq. respond to the motion for contempt and to show cause. Mr. Barnett’s
          reply should include an explanation for his delay in filing the motion for contempt
          and to show cause; and

       5. Also within 10 days after FSP Pacific Center, LLC, and Mark A. Kompa, Esq.
          respond to the motion for contempt and to show cause, the receiver and any other
          party wishing to be heard on this matter, must file briefs regarding the matters raised
          in the motion for contempt and to show cause and the responses filed by FSP Pacific
          Center, LLC, and Mark A. Kompa, Esq.
   Case: 1:19-cv-00145-DAP Doc #: 622 Filed: 09/23/20 2 of 2. PageID #: 14567



      IT IS SO ORDERED.

Dated: September 23, 2020
                                           Thomas M. Parker
                                           United States Magistrate Judge




                                       2
